Citation Nr: 0802647	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  04-39 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for status post atrial 
septal defect with chronic atrial fibrillation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in July 2005 for further development.  

The veteran presented testimony at an RO hearing in July 
2004.  A transcript of the hearing is associated with the 
veteran's claims folder.  He requested a Board hearing; but 
then withdrew his request in November 2005. 


FINDINGS OF FACT

1.  A preexisting heart condition was not noted at the time 
of the veteran's entry into service.

2. The evidence clearly and unmistakably shows that the 
veteran's heart condition existed prior to service.

3. The evidence clearly and unmistakably shows that the 
veteran's preexisting heart condition did not increase in 
severity during service beyond the natural progression of the 
disease.

4. The veteran's current septal defect with chronic atrial 
fibrillation is not causally related to his active duty 
service.




CONCLUSIONS OF LAW

1. The presumption of soundness has been rebutted in regard 
to the veteran's atrial septal defect with chronic atrial 
fibrillation. 38 U.S.C.A. § 1132, 1137 (West 2002).

2.  Atrial septal defect with chronic atrial fibrillation was 
not incurred in or aggravated by the veteran's active duty 
service. 38 U.S.C.A. §§ 1131, 1132, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated October 2003; and provided another VCAA letter 
to the appellant in January 2005 (after the initial RO rating 
decision).   

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran a 
physical examination in February 2004, obtained a medical 
opinion as to the etiology and severity of his disability, 
and afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular diseases, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service. 38 U.S.C.A. 
§§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- 
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions." Id. at (b)(1).

For purposes of illustrating the analysis to be used in such 
cases, the Board notes the decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits. 
However, if the government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, the 
burden shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 
F. 3d at 1096.

Service medical records reflect that the veteran completed a 
Report of Medical History in June 1967 (while being inducted 
in to service).  In the Report, he indicated, by checked box, 
that he had had palpitation or pounding heart.  When asked if 
he had any other illnesses or injuries other than those 
already noted, the veteran wrote "heart trouble."  The 
clinician summarized the report by citing that the veteran 
had an "unspecified heart disease."  However, the veteran's 
clinical examination yielded normal findings.

The service medical records also reflect that the veteran 
sought treatment in June 1971.  He reported that while eating 
ice cream, his heart started beating funny.  He denied pain 
or any other symptoms.  He then converted back to normal 
sinus rhythm.  There was no further treatment in service.  He 
underwent a September 1971 separation examination.  The 
examiner noted the June 1971 episode and the lack of 
sequalae.  The separation examination yielded normal 
findings.  

The veteran testified at a July 2004 RO hearing that he was 
able to play football in high school; but that he always had 
to undergo a special physical.  When he was inducted into 
service, an examiner noticed his heart problem and called 
another examiner to confirm it.  The veteran explained that 
it was a murmur and that he had played high school football.  
The examiners concluded that if he was capable of playing 
football, then he would be "okay in he military."  The 
veteran testified that he had trouble keeping up in basic 
training.  He stated that he had additional problems when he 
was sent to Southeast Asia and Vietnam.  He testified that 
the humidity affected his breathing so badly that many 
thought that he must be asthmatic.  His commanding office put 
him on nightshift, due to its cooler temperatures.  When he 
came back to the U.S. (Northern Michigan), the military still 
had to make concessions based on what the veteran could (and 
could not) do.  

The veteran testified that he believes that the additional 
stress of military life (physical and mental) and Vietnam 
aggravated his condition.  He thinks that the military was 
negligent in accepting him into the military.  He testified 
that a VA examiner told him that his disability was 
aggravated by service because the records indicated a flare-
up.  He testified that he had a rapid heartbeat a lot of the 
time he was in service; but that it only scared him the one 
time (June 1971).  So he only sought treatment that one time.  

Post service medical records reflect that the veteran's 
atrial septal defect was repaired in 1978; but that he has 
had recurrent atrial fibrillation since the repair.  He is on 
continuous Coumadin therapy.  

The veteran underwent a VA examination in February 2004.  The 
examiner reviewed the veteran's claims file prior to the 
examination.  He noted the veteran's pre-existing condition; 
as well as the June 1971 episode in service.  The veteran 
reported that he had recurrent episodes of atrial 
fibrillation from 1971 to 1978, when he underwent a patch 
repair of the atrial septal defect.  He stated that atrial 
fibrillation episodes stopped until approximately 1990.  
Since then, he has had repeated episodes.  The examiner noted 
that the veteran does not have a history of coronary artery 
disease, myocardial infarction, heart attack, or 
cardiovascular accident (CVA, or stroke).  The examiner noted 
that on numerous examinations, the veteran has shown mild 
regurgitation through the mitral valve, which the examiner 
opined was related to the atrial septic defect and its 
repair.  The veteran had a normal ejection fraction each time 
he has been evaluated.  He reported that he can walk a mile 
at two miles per hour.  He does this on a daily basis.  It 
causes him to become short of breath; but he does not 
experience chest pain.  He reported that he worked as a 
plumber; but that he lost his job because of his inability to 
work, due to fatigue.  The examiner noted that the veteran 
weighed 280 pounds, and that his weight had been as high as 
300 pounds in the recent past.  

Examination of the veteran showed an irregular rhythm 
consistent with atrial fibrillation.  The examiner diagnosed 
the veteran with chronic atrial fibrillation secondary to the 
atrial septal defect.  He noted that the heart disability is 
the same disability that he had while in service.  He also 
opined that "there was no real aggravation of the atrial 
septal defect during his service time."  He also pointed out 
that "Many patients with atrial septal defect develop 
problems with atrial fibrillation and I do not think that 
there is any evidence to show that this is related to his 
being in Military service."  

Analysis

The Board finds that the veteran is entitled to the 
presumption of soundness.  Although the veteran reported 
heart trouble upon entering service; his clinical examination 
was normal.  As noted above, the presumption of soundness 
attaches only where there has been an induction examination 
during which the disability about which the veteran later 
complains was not detected.  See Bagby v. Derwinski, 1 
Vet.App. 225, 227 (1991).  The regulations provide expressly 
that the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and 
that "[h]istory of pre- service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions." Id. at (b)(1).  

Since the Board finds that the veteran is entitled to the 
presumption of soundness, the burden then falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability was both 
preexisting and not aggravated by service.  

The Board notes that the veteran has consistently stated that 
his current heart condition pre-existed service.  Although 
the mere history regarding the pre-service heart problems 
given by the veteran at the time of entrance examination does 
not constitute a noting of preexisting disability, his 
subsequent reports of such pre-service problems given to 
examiners during the course of receiving medical treatment 
are sufficient to show that there was a preexisting disorder.  
The United States Court of Appeals for Veterans Claims has 
held that, as a matter of law, the presumption of soundness 
is rebutted by clear and unmistakable evidence consisting of 
a veteran's own admission of a pre-service history of medical 
problems during in-service clinical examinations.  Doran v. 
Brown, 6 Vet. App. 283, 286 (1994).

In this regard, the veteran reported at the time of his June 
1971 examination.  He continued to admit (in his July 2004) 
RO hearing, that he had a heart condition that existed prior 
to induction in the military.  Furthermore, he testified that 
his heart disability was noted by two different physicians 
upon induction into service.  Unlike the Report of Medical 
History, in which he reported a heart condition (that may 
have gone unnoticed by the examining clinician); his July 
2004 testimony states that two different clinicians actually 
witnessed the condition.  This clearly indicates that the 
condition was present at the time he was inducted into 
service.  

The Board finds that there is clear and unmistakable evidence 
that the heart defect preexisted service.    

The issue then becomes whether the aggravation of the 
veteran's pre-existing disability is due to his time in the 
military.  The record shows that the veteran sought treatment 
for that disability one time during service (June 1971).  The 
disability required no further treatment; and the veteran's 
September 1971 separation examination was normal with the 
examiner noting no sequalae.  This constitutes competent 
evidence showing no increase in severity during service.  
Moreover, the record also includes a medical opinion to the 
effect that the veteran's disability was not aggravated 
during service.  There is no medical evidence to the 
contrary.  The Board therefore finds that there is clear and 
unmistakable evidence that there was no aggravation during 
service.  In sum, service connection is not warranted. 

The Board also notes at this point that the above analysis 
has been undertaken with the assumption that heart defect in 
question can properly be service connected to begin with.  In 
this respect, congenital or developmental defects are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9.  VA's General Counsel has held that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin if the evidence as a whole 
shows that the manifestations of the disease in service 
constituted "aggravation" of the disease within the meaning 
of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 
1990); 38 C.F.R. §§ 3.303(c), 3.306.  However, even assuming 
that the septal defect is not congenital or developmental, 
there was no aggravation during service for the reasons set 
forth in the preceding paragraph. 


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


